DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/10/2022, 6/01/2021, 8/13/2020, and 5/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 15-34 are allowed.
The best arts of record are Pratt, Tsai, and Suzuki who teach:

Pratt US 20110114716 teaches paragraphs:

14; The systems and methods may enable an electronic device to transmit codes to the remote control device.
 28; the electronic device may be configured to transmit function initiating codes to a remote control device, the remote control device may be programmed automatically.
38; the electronic device 202 is configured to send codes 208 to the remote control device 246. The codes 208 may be sent to the remote control device 246 in response to physical contact [Pratt teaches HDMI see para 20, and as such CEC applies] between the electronic device 202 and the remote control device 246.
48; the remote control device 402 may be used to send codes 404 to a universal device 408. In such an example, the universal device 408 may include a remote control device interface (not shown) that is configured to receive the codes 404 from the remote control device 402. The codes 404 may be received by the universal device 408 and transmitted to a learning module 406. The codes may be used by the learning module 406 to program the universal device 408 to respond to the codes 404 transmitted by the remote control device 402 rather than programming the remote control device 402 to generate signals according to codes specified by the universal device 408. The device 408 is therefore a `universal` device in the sense that the device 408 is programmed to respond to a command set specified by the remote control device 402, rather than programming the remote control device 402 to issue signals in accordance with a command set specified by the universal device 408.
81; dedicated hardware implementations, such as application specific integrated circuits, programmable logic arrays and other hardware devices, may be constructed to implement one or more of the methods described herein. Applications that may include the apparatus and systems of various embodiments may broadly include a variety of electronic and computer systems. One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit.

Additionally Tsai teaches US 20110219404 paragraphs:
10 user interface may be displayed on top of a video screen [content that is currently displayed on the display apparatus].

Additionally Suzuki teaches US 20110242432 paragraphs:
5: HDMI (High Definition Multimedia Interface) is an example of a digital interface for connecting a video display device such as a television set and a video output device such as a player to each other. The HDMI includes standards defined about mutual control between devices, called CEC (Consumer Electronics Control). In the HDMI-CEC, a device which has received one of various signals from a remote controller can control an external device by transmitting a control command corresponding to the received signal to the external device through an HDMI cable.
26; when, for example, the remote controller 100 receives an operation on a program guide button 153, the remote controller 100 transmits a signal on which a remote controller code corresponding to the button is superposed, to the display device 200. Upon reception of this signal, the display device 200 transmits a control command corresponding to the remote controller code superposed on this signal, i.e. a control command for displaying a program guide, to the video output device 300. Upon reception of the control command, the video output device 300 outputs a video image of the program guide to the display device 200.
Also para 121.

But Examiner notes that although the arts of Pratt, Tsai, and Suzuki are close, they do not teach the limitations of claims 15, 22, and 28 in their entirety as presented; particularly:

“in response to receiving the first control signal and based on identifying that an external apparatus is providing the content currently being displayed, control the communicator to transmit information associated with the external apparatus to the remote control apparatus, which when received by the remote control apparatus using a first communication method, causes the remote control apparatus to transmit a second control signal for controlling an operation of the external apparatus, corresponding to the information, to the external apparatus using a second communication method, wherein the second communication method of the remote control apparatus is different from the first communication method of the remote control apparatus.”

Examiner further notes that there is no mention of ‘tuner’ in Applicants Specification but it is further noted that a step-top box always contains a tuner, if the set-top box is used to change channels it would have to ‘Tune” to those channels.  Regardless of the single being digital or analog. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11a.m. to 7p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR KARWAN/
Examiner, Art Unit 2422

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664